    Case 4:19-cv-01369-MWB-MA Document 38 Filed 04/13/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FASAAD BOSKIE,                                 No. 4:19-CV-01369

           Plaintiff,                          (Judge Brann)

     v.

NANCY THOMAS, et al.,

          Defendants.

                                 ORDER

                              APRIL 13, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s second amended complaint, Doc. 34, is DISMISSED
          WITH PREJUDICE; and

    2.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
